DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 recite the limitation "the minimum number of clocks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 10, 12, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2014/0066779) in view of Sato (JP 2006255014).
Regarding claims 1 and 6, Nakanishi discloses an ultrasound diagnostic apparatus acquiring an ultrasound image, comprising:
an ultrasound probe comprising an ultrasound observation portion that transmits ultrasound waves using an ultrasound transducer array, in which a plurality of ultrasound transducers are arranged, and receives reflected waves of the ultrasound waves (fig.3, [0065] – ultrasonic transducer device 100 included in the ultrasonic probe, comprises a plurality of ultrasonic elements, arranged in an arrayed shape; [0075],[0076] – comprises a transmission circuit 210 and a received circuit 220);

wherein the ultrasound processor apparatus further comprises a control circuit (410) that performs transmission of the ultrasound waves and reception of the reflected waves within a diagnosis period for acquiring the ultrasound image and that performs polarization processing on the plurality of ultrasound transducers using the transmission circuit in a non-diagnosis period during which transmission of the ultrasound waves and reception of the reflected waves by the plurality of ultrasound transducers are not performed (fig.12 – the application step of the voltage for polarization S25 does not occur at the same time as the transmission S21 and reception S22); and
the control circuit controls the transmission circuit to generate the transmission signal, which includes a diagnostic driving pulse applied to each of the plurality of ultrasound transducers that generate the ultrasound waves for acquiring the ultrasound image, in a case of acquiring the ultrasound image ([0134]), in a case of acquiring the ultrasound image, controls the transmission circuit to generate a polarization driving pulse ([0131] – the transmission 
Nakanishi et al fail to explicitly disclose an ultrasonic endoscope and the driving waveform of the polarization driving pulse is a unipolar waveform.
However, Sato teaches in the same medical field of endeavor, an ultrasonic endoscope and the driving waveform of the polarization driving pulse is a unipolar waveform (abstract – an ultrasonic observation device 11 has an unipolar type pulse that emits a drive pulse for exciting an ultrasonic transducer in an ultrasonic endoscope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic probe of Nakanishi et al with an endoscope having a unipolar driving pulse of Sato as it would provide a well-known and conventional type 
Regarding claims 10 and 18, Nakanishi et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the transmission circuit outputs a plurality of unipolar waveforms as the polarization driving pulse with a time of the minimum number of clocks defined in the transmission circuit as an interval between the unipolar waveforms.
However, Sato teaches in the same medical field of endeavor, wherein the transmission circuit outputs a plurality of unipolar waveforms as the polarization driving pulse with a time of the minimum number of clocks defined in the transmission circuit as an interval between the unipolar waveforms (p.3, para 5 - timing controller 22 connected to the pulser, abstract - wherein the pulser is a unipolar type pulser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission circuit outputting a plurality of waveforms of Nakanishi et al with wherein the transmission circuit outputs a plurality of unipolar waveforms as the polarization driving pulse with a time of the minimum number of clocks defined in the transmission circuit as an interval between the unipolar waveforms of Sato as it would provide ultrasonic waves having a desired frequency bandwidth and center frequency toward the living body (Sato - p.4, para 3).
Regarding claims 12 and 20, Nakanishi et al disclose wherein an image driving voltage of the diagnostic driving pulse and the polarization driving voltage of the polarization driving pulse 
Regarding claims 13 and 17, Nakanishi discloses an operation method of an ultrasound diagnostic apparatus acquiring an ultrasound image, comprising:
wherein the ultrasound diagnostic apparatus comprises:
an ultrasound probe comprising an ultrasound observation portion having an ultrasound transducer array in which a plurality of ultrasound transducers are arranged (fig.3, [0065] – ultrasonic transducer device 100 included in the ultrasonic probe, comprises a plurality of ultrasonic elements, arranged in an arrayed shape; [0075],[0076] – comprises a transmission circuit 210 and a received circuit 220); and
an ultrasound processor apparatus (processing apparatus 200) having a transmission circuit that transmits a transmission signal to the plurality of ultrasound transducers in order to generate the ultrasound waves from the plurality of ultrasound transducers (transmission circuit 210), a reception circuit that outputs a reception signal based on the reflected waves received by the plurality of ultrasound transducers (receiver circuit 220) (fig.3, [0075]), and an ultrasound image generation unit that generates the ultrasound image by converting the reception signal into an image in order to acquire the ultrasound image ([0134] - processing unit 420 receives detection data from receiver circuit 220 and carries out necessary image processing, generates image data for display, and the like); and 
the method comprises:

a step in which the transmission circuit is controlled so as to generate the transmission signal, which includes a diagnostic driving pulse applied to each of the plurality of ultrasound transducers that generate ultrasound waves for acquiring the ultrasound image ([0134]);
a step in which the transmission signal generated from the transmission circuit is transmitted to the plurality of ultrasound transducers and the diagnostic driving pulse is applied to the plurality of ultrasound transducers to generate the ultrasound waves ([0134]); 
a step in which the reflected waves of the ultrasound waves are received by the plurality of ultrasound transducers ([0134];
a step of outputting a reception signal based on the reflected waves received from the reception circuit by the plurality of ultrasound transducers ([0134]); and
a step in which the ultrasound image generation unit receives the reception signal and converts the reception signal into an image to generate the ultrasound image ([0134] –transmission and receipt of ultrasonic waves, in relation to the ultrasonic probe body and controls image process of detection data, and the like); and 
in a non-diagnosis period during which transmission of the ultrasound waves and reception of the reflected waves by the plurality of ultrasound transducers are not performed, in order to perform polarization processing of the plurality of ultrasound transducers ([0131] – the transmission circuit 210 outputs a voltage for polarization to each of the ultrasonic elements),
a step in which the transmission circuit is controlled so as to generate a polarization driving pulse that has a polarization driving voltage different from voltage of the diagnostic 
a step of applying the polarization driving pulse to the plurality of ultrasound transducers to perform the polarization processing of the plurality of ultrasound transducers with the polarization driving pulse ([0131] – outputs a voltage for polarization to each of the ultrasonic elements).
Nakanishi et al fail to explicitly disclose an ultrasonic endoscope and the driving waveform of the polarization driving pulse is a unipolar waveform.
However, Sato teaches in the same medical field of endeavor, an ultrasonic endoscope and the driving waveform of the polarization driving pulse is a unipolar waveform (abstract – an ultrasonic observation device 11 has an unipolar type pulse that emits a drive pulse for exciting an ultrasonic transducer in an ultrasonic endoscope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic probe of Nakanishi et al with an endoscope having a unipolar driving pulse of Sato as it would provide a well-known and conventional type of ultrasonic probe (technical field) using a known pulse for exciting an ultrasound transducer .
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (2014/0066779) in view of Sato (JP 2006255014) as applied to claims 1 and 13 above, and further in view of Specht et al (2015/0080727).
Regarding claims 11 and 19, Nakanishi as modified by Sato disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the plurality of ultrasound transducers are single crystal transducers.
However, Specht et al teach in the same medical field of endeavor, wherein the plurality of ultrasound transducers are single crystal transducers ([0097] – an array of piezoelectric transducer element, each element may be a single piezoelectric crystal or a single machined section of a piezoelectric crystal; [0175] – the probe may be built into a housing mounted to an endoscope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transducer array of Nakanishi as modified by Sato with the plurality of ultrasound transducers are single crystal transducers as it would provide a well-known and conventional type of transducer element for ultrasound image acquisition as set forth in Specht et al ([0097]).
Allowable Subject Matter
Claims 2-5, 7-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793